Citation Nr: 1132449	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for a stomach condition, including as due to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach condition, including as due to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart condition, including as due to in-service herbicide exposure, or due to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a disability caused by a reaction to a rabies shot.

8.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  He served in the Republic of Vietnam from October 1969 to October 1970.  The Veteran is highly decorated and is the recipient of a Combat Infantryman Badge (CIB) and a Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

In the March 2009 rating decision, the RO reopened the Veteran's previously denied claim of service connection for a stomach disorder and denied the claim on the merits.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that even if an RO makes an initial determination to reopen a claim that was previously denied by the RO, the Board must still review the RO's preliminary decision in that regard.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  In this case, the Board also reopens the claim, as noted below.


The issues of entitlement to service connection for a stomach condition, including as due to the service-connected PTSD; entitlement to service connection for a heart condition, including as due to in-service herbicide exposure, or due to service-connected PTSD; entitlement to service connection for a back condition; entitlement to service connection for hearing loss; entitlement to service connection for tinnitus; entitlement to service connection for a disability caused by a reaction to a rabies shot; and entitlement to service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1971 rating decision, the RO denied service connection for a stomach condition, and the Veteran did not file an appeal.

2.  The evidence received since July 1971 is new and raises a possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1971 decision denying service connection for a stomach disorder  is final.  38 C.F.R. §§ 3.104, 19.153 (1972).

2.  The evidence received since July 1971 is new and material; the claim of entitlement to service connection for a stomach disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for a stomach disorder and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary at this time.

The Veteran seeks to reopen his previously denied claim of service connection for a stomach disorder, to include due to his service-connected PTSD.  Service connection for a stomach disorder was denied in a July 1971 rating decision on the basis that a current disability had not been established.  The Veteran did not appeal the July 1971 RO rating decision and it became final.  38 C.F.R. §§ 3.104, 19.153 (1972).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105. However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   Recently, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The crux of the Shade case is seemingly applicable in this case.  The Veteran's earlier claim was denied on the basis that there was no clinical evidence of a stomach disorder at the time of the 1971 rating decision.  He filed a new claim in June 2008 suggesting that he has a current stomach disorder, which he contends is due to his service-connected PTSD.  The Board observes that stomach problems are observable by laypersons.  The Veteran is competent to report what comes to him through his senses and symptomatology, which is observable and identifiable by lay people. Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  However, a determination as to the etiology of a stomach disorder, especially whether it was medically caused by a mental disorder, is a matter that requires a competent medical professional to assess.  Thus, the Veteran's statement that he has a stomach disorder in 2008 is new and is competent and presumed credible.  His suggestion that this stomach disorder is related to his service-connected PTSD is a matter requiring medical examination and opinion.  The Board thus finds that new and material evidence has been received to reopen the claim for service connection for a stomach disorder.  The Veteran's appeal to this extent is allowed.  The underlying service connection claim is discussed in the remand, below.


ORDER

New and material evidence has been received to reopen service connection for a stomach disorder; the claim is reopened.  To this extent, the appeal is granted.


REMAND

The Veteran's claims for service connection for a stomach disorder, including due to service-connected PTSD; for a heart condition, including as due to in-service herbicide exposure, or due to service-connected PTSD; for a back condition; for hearing loss; for tinnitus; for a disability caused by a reaction to a rabies shot; and for migraine headaches are not ready for appellate review.  Additional development is necessary to ensure that the Veteran is afforded all necessary assistance.

The Board first observes that the requisite development of medical evidence in this case is incomplete.  The Veteran reported in August 2008 that he receives treatment at the VA Medical Center in Alexandria, Louisiana.  Some VA outpatient records are in the claims folder dating between November 2007 and May 2008, and in April 2009.  A May 2008 note specifically reports that the Veteran had an MRI of his back in 2002.  Thus, it is clear that other records from the VA system exist.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in obtaining and associating with the claims folder all relevant VA outpatient records.  As such a remand is necessary.

Also, the Veteran's private cardiologist submitted a statement in support of the Veteran's claim in June 2008.  However, the clinical records of that physician are absent from the claims folder.  Under 38 C.F.R. § 3.159(c)(1), VA also has a duty to assist the Veteran in making reasonable attempts to obtain relevant private outpatient records and associate them with the claims folder.  For this reason, also, a remand is necessary.

As to VA examinations, once the requisite development of the evidentiary record occurs, the Board observes that a new examination is required for the Veteran's hearing loss and tinnitus claims.  The November 2009 examination report suggests that these disabilities were not related to the Veteran's in-service noise exposure because the disabilities onset some years after service and that there was no basis for delayed onset noise-induced hearing loss.  There was no discussion, however, as to whether the Veteran's hearing loss and tinnitus, were at least as likely as not due, at least in part, to in-service noise exposure.  The November 2009 report suggests that "most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to noise is discontinued."  That is not the contention here, however.  The Veteran simply contends that he has current hearing loss and tinnitus that is causally connected, even if simply in part, due to in-service combat noise exposure.  A remand is necessary so that a VA examiner can opine as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are at least in part causally connected to in-service combat noise exposure.

As to the Veteran's claim for service connection for a heart disorder, the Board observes that service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran, such as this one, who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).   The Veteran's medical history includes "postsurgical aortocoronary bypass."  See April 2009 VA outpatient treatment note.  He has not, however, been afforded a VA examination to determine the actual nature of his heart disorder, to include whether it is a disorder covered by the presumption.  A remand is required in this regard.

As for the remaining claims related to the Veteran's back, headaches, residuals of the rabies shot, and stomach disorder, a review of the claims folder reveals that the Veteran has never been afforded a VA examination as to these claims.  He, of course, suggests that each of these disabilities is causally connected to his active service, including his combat tour of duty.  Once the record is fully developed, and in light of the Veteran's claims, the Board finds that he should be afforded the appropriate VA examinations with regard to each claimed disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available, non-duplicative, VA and private treatment records, dating from the Veteran's discharge from active service through to the present are associated with the claims folder, including but not limited to treatment records from the VA Medical Center in Alexandria, Louisiana, and private records from the Veteran's cardiologist, Dr. A.K.K.

2.  After associating any pertinent, outstanding records with the claims folder, obtain an addendum, or if necessary a new examination, to the November 2009 VA audiological examination report.  The examiner is asked to, based upon a complete review of the record, opine as to whether it is at least as likely as not that the Veteran has hearing loss and/or tinnitus that is related, at least in part, to his in-service combat noise exposure.  In doing so, the examiner must specifically acknowledge and discuss any competent and credible lay testimony the Veteran makes to the examiner regarding the continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA examination to assess the  nature of any heart disorder experienced by the Veteran at any time since his discharge from active service.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.  The examiner should diagnose any heart disorder present at any time during the course of this appeal, including an assessment as to whether the Veteran has ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

4.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examinations to assess the nature and etiology of his claimed back disability, headaches, residuals of the rabies shot, and stomach disorder.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

The examiner should diagnose all back, headache, and stomach disorders found to be present, as well as to determine whether there are any current residuals to the in-service rabies shot with resultant February 1970 serum sickness as shown in the service treatment records.  If any such diagnoses are rendered, the examiner must then opine as to whether it is at least as likely as not that each disability is related to or had its onset in service, including the period of combat service, or whether any diagnosed disability is at least as likely as not caused by or aggravated by the Veteran's service-connected PTSD.  In doing so, the examiner must specifically acknowledge and discuss the relevant evidence in the claims folder, as well as the Veteran's competent and credible lay testimony regarding the disabilities, to include evidence of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

5.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


